UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 INOVA HEALTH CARE SERVICES,
 FOR INOVA FAIRFAX HOSPITAL
 AND ITS DEPARTMENT, LIFE WITH
 CANCER, et al.,

         Plaintiffs,
          v.                                                 Civil Action No. 20-784 (JDB)

 OMNI SHOREHAM CORP.,

         Defendant.



                                MEMORANDUM OPINION

       This case arises from a contract between plaintiffs—Inova Health Care Services, for Inova

Fairfax Hospital and its Department, Life with Cancer (“Inova”) and Smith Center for Healing and

the Arts (“Smith Center”)—and defendant Omni Shoreham Corporation (“Omni”). The parties

agreed that plaintiffs would hold an annual fundraising gala at the Omni Shoreham Hotel (“Hotel”)

on September 21, 2019. Each side alleges that the other breached that contract—plaintiffs assert

that Omni breached by relocating the event to different locations in the Hotel, and Omni claims

that Inova breached by refusing to pay liquidated damages after cancelling the gala at the Hotel.

Both parties now seek summary judgment. See generally Omni’s Mem. of L. Supporting Its Mot.

for Summ. J. [ECF No. 62-1] (“Omni MSJ”); Mem. in Supp. of Inova’s Mot. for Summ. J. [ECF

No. 63-1] (“Inova MSJ”). For the following reasons, the Court will deny both motions for

summary judgment.




                                               1
                                                Background

  I.     Factual Background

         Inova Health Care Services is a nonprofit healthcare provider that operates many hospitals,

including Inova Fairfax Hospital and a department of that hospital, “Life with Cancer.” Pl.’s

Statement of Material Facts as to Which There Is No Genuine Dispute [ECF No. 63-2] (“Inova

SUMF”) ¶ 1. In 2008, Robert Hisaoka created the “Joan Hisaoka ‘Make a Difference’ Gala”

(“Gala”), an annual charity event, to “raise money to support organizations, including Inova.” Id.

¶ 2; see Omni’s Statement of Undisputed Facts Supporting Omni MSJ [ECF No. 62-2] (“Omni

SUMF”) ¶ 1. The Gala is a “black-tie event” that includes “a formal dinner, silent and live

auctions, and dancing,” as well as other programs. Omni SUMF ¶ 1; see Inova SUMF ¶ 4. Inova’s

“Life With Cancer department has been a beneficiary of the Gala every year since 2010.” Inova

SUMF ¶ 3. Plaintiffs assert that Smith Center was a beneficiary of the Gala, id. ¶ 109; see Omni

SUMF ¶ 5, though the parties dispute whether Omni was aware of this fact, see Omni SUMF ¶¶ 14,

34–35.

         Beginning in 2013, and every year thereafter until 2018, the Gala was held at the Hotel.

Omni SUMF ¶ 2. The Gala is organized by Hisaoka through his company RGH Management

Services, LLC (“RGH”). Id. ¶ 3; see Inova SUMF ¶ 6. Each year, Hisaoka signs a written

fundraising agreement with Inova, which provides that the cost of the Gala is to be paid from

donations received in connection with the Gala, after which Inova (and other beneficiaries) receive

allocations of the donations. Inova SUMF ¶ 6; Omni SUMF ¶¶ 5–6; see Fundraising Agreement

– 2019 [ECF No. 62-3] (“Inova-RGH 2019 Agreement”) 1 at 5. The Inova-RGH 2019 Agreement



         The 2019 agreement between RGH and Inova, Smith Center, and other beneficiaries of the 2019 Gala is
         1

appended as Exhibit 6 to Omni’s excerpts from Hisaoka’s deposition. The Court will cite this agreement using the
document’s internal pagination.

                                                       2
also gave Hisaoka and RGH “full authority and responsibility for planning, organizing and

implementing the [Gala],” including the right and responsibility to enter into “contracts and

agreements associated with the [Gala] . . . on behalf of, and as agent for,” the beneficiaries. Inova-

RGH 2019 Agreement at 1. That fundraising agreement for the 2019 Gala was signed by Sage

Bolte, then the Executive Director of Inova’s “Life With Cancer” department, on December 18,

2018. Omni SUMF ¶¶ 7–8; Inova-RGH 2019 Agreement at 8.

        On December 14, 2018, Hisaoka—acting as “Event Chair/Authorized Agent” for “Inova

Health Care Services for Inova Fairfax Hospital and its department, Life with Cancer, as

beneficiary of the 2019 Joan Hisaoka Make a Difference Gala”—signed a “Letter of Agreement”

with Omni, providing that the Hotel would host the 2019 Gala on September 21, 2019. First Am.

Compl. Ex. A [ECF No. 26] (“Agreement”) at 1–2, 6 2; see Inova SUMF ¶ 46; Omni SUMF ¶¶ 10,

15. 3 The “Event Details” section of the Agreement lists the Gala’s reserved locations as the

“Ambassador Ballroom” for a “Cocktail Reception” and “Dessert Reception,” and the “Regency

Ballroom” for a “Gala Dinner.” Agreement at 2; Omni SUMF ¶ 16; Inova SUMF ¶ 47. The

“expected attendance” for the Cocktail Reception and Dinner is listed as “400”; the parties agreed

to “a catering minimum of $70,000.00 in catered food and beverage purchases” and that Omni

would “be notified of the exact attendance no later than” noon on September 18, 2019. Agreement

at 2; see Inova SUMF ¶ 75 n.18.




        2
         The Agreement and other exhibits are appended in the same document as Inova’s First Amended Complaint.
The Court will refer to pages from the exhibits according to their internal pagination.
        3
          The parties dispute whether Hisaoka or his company RGH entered the Letter of Agreement. Compare Inova
SUMF ¶ 46, with Omni SUMF ¶ 10. See also Pl.’s Statement of Facts as to Which There Is Genuine Dispute [ECF
No. 65-2] (“Inova SDF”) ¶ 2 (disputing Omni’s statement that “RGH entered” the Agreement and instead asserting
that “Robert Hisaoka as Event Chair and Authorized Agent of Inova” entered it). The Court will address this dispute
below in Section I.

                                                        3
       Inova agreed to pay “[a] non-refundable deposit of $10,000.00 . . . to secure the above

outlined arrangements,” which would be used against the total cost; if the Gala was “cancelled for

reasons other than a default hereunder by the Hotel . . . , this deposit w[ould] be applied toward

any liquidated damages due.” Agreement at 3; Inova SUMF ¶ 53; see Omni SUMF ¶ 33; Inova

SDF ¶ 7 (disputing whether the $10,000 deposit was required to secure the reservation “at the

Hotel” or “to secure the Ambassador and Regency Ballrooms”). Under the “Cancellation” section,

the Agreement provides that if Inova cancelled the Gala “between June 23, 2019 and July 22,

2019,” it would pay “$29,000.00” “as liquidated damages and not as a penalty.” Agreement at 3;

see Inova SUMF ¶ 55. Finally, under the section “Changes, Additions, Stipulations, or Lining

Out,” the parties agreed that “[a]ny changes, additions, stipulations, or decisions . . . w[ould] not

be considered agreed to or binding unless such modifications [were] initialed or otherwise

approved in writing by both parties.” Agreement at 6; see Inova SUMF ¶ 57; see also Omni’s

Statement of Material Facts in Dispute, in Opp’n to Inova MSJ [ECF No. 64-1] (“Omni SDF”)

¶ 57 (disputing Inova’s assertion that this provision prevented the Hotel from unilaterally

reassigning the event spaces). The Agreement was signed on December 14, 2018 by Hisaoka on

behalf of Inova and countersigned by Michael Schneider, “Director of Catering & Convention

Services,” and Michael Murgas, “Director of Sales,” on Omni’s behalf. Agreement at 6.

       On July 8, 2019, an Omni employee informed Hisaoka by email that the Hotel had

relocated, or was planning to relocate, the Gala from the Ambassador and Regency Ballrooms to

alternative spaces at the Hotel (the Roberts Restaurant and the Blue Room). Omni SUMF ¶ 38;

Inova SUMF ¶ 80; see Inova SDF ¶ 10 (indicating that the parties dispute whether the July 8 email

informed plaintiffs that Omni “had relocated” or “was planning to relocate” the Gala). By a letter

dated July 9, 2019, plaintiffs’ counsel responded to that email and demanded that Omni reverse its



                                                 4
decision to relocate the Gala. Omni SUMF ¶ 42; Inova SUMF ¶¶ 85–86; see First Am. Compl.

Ex. C [ECF No. 26] (“July 9 Letter”) at 2 (“Please consider this letter a demand for an immediate

rescission of [the July 8] e-mail . . . . In the event the Hotel fails to rescind the e-mail in writing

by 5:00 p.m. tomorrow[,] . . . our client intends to immediately seek all legal and equitable

remedies available . . . .”). Omni declined to rescind its reassignment decision, Omni SUMF ¶ 43;

Inova SUMF ¶ 87; see First Am. Compl. Ex. D [ECF No. 26] (“July 11 Email”) at 1 (“The Hotel

stands by its offer to hold the [Gala] in the [alternative spaces identified in the July 8 email,] . . .

and the Hotel remains ready and willing . . . to host the Gala in this alternative space . . . . [W]e

hope [plaintiffs] will reconsider the Hotel’s offer.”).

       Plaintiffs’ counsel responded by letter on July 12, 2019, informing Omni that plaintiffs

would not hold the Gala at the Hotel. Omni SUMF ¶ 45; Inova SUMF ¶ 104; see Inova SDF ¶ 12

(disputing whether plaintiffs refused to hold the Gala at the Hotel, or whether they refused to hold

the Gala in the reassigned spaces within the Hotel); First Am. Compl. Ex. E [ECF No. 26] (“July

12 Letter”) at 3 (“[The July 11 email] only confirms further unequivocally and positively that the

Hotel has repudiated the terms and conditions of the Agreement . . . . Accordingly, please be

advised that our client has decided against holding the [Gala] at the Hotel and, instead, will file

suit against the Hotel and seek all remedies that are available under the Agreement and at

law . . . .”). Plaintiffs also “demanded” that Omni return the $10,000 deposit via check issued by

Smith Center. Omni SUMF ¶ 55; Inova SUMF ¶ 107; see Inova SDF ¶ 14 (disputing Omni’s

characterization of the letter); July 12 Letter at 3 (“[G]iven the Hotel’s default and breach of the

Agreement, [plaintiffs] hereby demand that . . . the Hotel return to [plaintiffs] the $10,000 deposit

made by us . . . .”). Omni agreed to return the deposit and issued a check to Smith Center. Omni




                                                   5
SUMF ¶¶ 56–57 (asserting that Omni refunded the “non-refundable” deposit “[i]n the interest of

trying to maintain a good business relationship with [plaintiffs]”); Inova SUMF ¶ 107.

         Inova ultimately held its 2019 Gala at the Mandarin Oriental Hotel on September 21, 2019.

Omni SUMF ¶ 54; Inova SUMF ¶ 109. And, pursuant to a contract signed by Omni on July 8,

2019, Omni hosted an event for the Embassy of Lebanon in the Regency and Ambassador

Ballrooms of the Hotel “from September 19, 2019, through September 22, 2019.” Omni SUMF

¶ 37; Inova SUMF ¶ 103; see Omni MSJ Ex. 6 [ECF No. 62-8] (“Embassy Agreement”) at 1–8 4

(Letter of Agreement between Embassy of Lebanon and Omni for an event from “9/19/2019 –

9/22/2019”).

 II.     Procedural History

         In March 2020, plaintiffs filed suit against Omni in D.C. Superior Court, alleging that Omni

breached the Agreement and the implied covenant of good faith and fair dealing. See Compl.

[ECF No. 1-3] ¶¶ 36–40, 42–44. 5 Omni removed the case to this Court, see Notice of Removal

[ECF No. 1] at 1, answered the complaint, see generally Answer [ECF No. 4], and moved to

dismiss Smith Center and another (now-dismissed) plaintiff, see generally Omni’s Mot. to Dismiss

Pls. Smith Center & Special Love [ECF No. 3]; Stipulation of Dismissal [ECF No. 61] at 1. The

Court denied Omni’s motion. See Mem. Op., July 22, 2020 [ECF No. 13], at 19. Plaintiffs filed

an amended complaint, see generally First Am. Compl., which Omni moved to dismiss in part, see

Mot. to Dismiss [ECF No. 29] at 1 (seeking to dismiss, inter alia, plaintiffs’ claims for breach of



         4
          The Embassy Agreement is attached as an exhibit in the same document as the transcript of Susan E.
Darrow’s deposition. The Court will cite the Embassy Agreement using its internal pagination.
         5
           Plaintiffs also filed suit against “John Doe Organization”—the entity with which Omni contracted to host a
different event in the Ambassador and Regency Ballrooms on September 19, 2021—for tortious interference with
contractual relations. Compl. ¶¶ 5, 16–17, 46–49. Additionally, plaintiffs claimed that Omni and John Doe
Organization engaged in a “civil conspiracy.” Id. ¶¶ 51–53. “John Doe Organization,” later identified as the Embassy
of Lebanon, was dismissed from this suit in July 2021. See Notice of Dismissal [ECF No. 60] at 1.

                                                         6
contract and breach of the covenant of good faith and fair dealing). The Court denied Omni’s

motion, Mem. Op. & Order, Apr. 14, 2021 [ECF No. 41] at 13–14, and Omni answered the

amended complaint, this time asserting a counterclaim against Inova for breach of contract, Omni’s

Ans. to First Am. Compl. & Countercl. Against Pl. Inova [ECF No. 46] (“Countercl.”) ¶¶ 20–33. 6

Inova moved to dismiss Omni’s counterclaim, see generally Pl.’s Mot. to Dismiss Def. Omni’s

Countercl. [ECF No. 50], and the Court denied that motion, see Mem. Op., Mar. 22, 2022 [ECF

No. 72] at 12. After all the dust has settled, the claims remaining in this litigation are (1) plaintiffs’

claim against Omni for breach of contract, (2) plaintiffs’ claim against Omni for breach of the

covenant of good faith and fair dealing, and (3) Omni’s claim against Inova for breach of contract.

         Both parties now move for summary judgment on all claims. The cross-motions are fully

briefed and ripe for this Court’s decision. See generally Omni’s Mem. of L. in Opp’n to Inova

MSJ [ECF No. 64] (“Omni Opp’n”); Pls.’ Opp’n to Omni MSJ [ECF No. 65] (“Inova Opp’n”);

Omni’s Mem. in Reply to Inova Opp’n [ECF No. 66] (“Omni Reply”); Reply to Omni Opp’n [ECF

No. 67] (“Inova Reply”).

                                                 Legal Standard

         A court must grant summary judgment “if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). “[D]isputes over facts that might affect the outcome of the suit under the governing

law will properly preclude the entry of summary judgment.” Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 248 (1986). But summary judgment may not “be avoided based on just any disagreement

as to the relevant facts; the dispute must be ‘genuine,’ meaning that there must be sufficient



         6
           Omni’s answer and counterclaim are contained in the same filing, with the counterclaim beginning on page
18; the paragraphs in the counterclaim restart at paragraph 1. The Court will cite the counterclaim by its own paragraph
numbers.

                                                           7
admissible evidence for a reasonable trier of fact to find for the non-movant.” Etokie v. Duncan,

202 F. Supp. 3d 139, 146 (D.D.C. 2016) (quoting Anderson, 477 U.S. at 248)). Thus, a court must

determine “whether the evidence presents a sufficient disagreement to require submission to a jury

or whether it is so one-sided that one party must prevail as a matter of law.” Anderson, 477 U.S.

at 251–52.

       To support its factual positions, a party must “cit[e] . . . particular parts of materials in the

record” or “show[] that the materials cited” by the opposing party “do not establish the absence

or presence of a genuine dispute.” Fed. R. Civ. P. 56(c)(1). “Courts must avoid making ‘credibility

determinations or weigh[ing] the evidence’” and should accept the non-movant’s evidence as true

and make all justifiable inferences in its favor. Perry-Anderson v. Howard Univ. Hosp., 192 F.

Supp. 3d 136, 143 (D.D.C. 2016) (alteration in original) (quoting Reeves v. Sanderson Plumbing

Prods., Inc., 530 U.S. 133, 150 (2000)). This is so because “‘[c]redibility determinations, the

weighing of the evidence, and the drawing of legitimate inferences from the facts are jury

functions, not those of a judge,’ and are thus inappropriate at summary judgment.” United States

v. $17,900.00 in U.S. Currency, 859 F.3d 1085, 1092 (D.C. Cir. 2017) (alteration in original)

(quoting Anderson, 477 U.S. at 255). Thus, “[i]f material facts are genuinely in dispute, or

undisputed facts are susceptible to divergent yet justifiable inferences,” a court should not grant

summary judgment. Hagan v. United States, 275 F. Supp. 3d 252, 257 (D.D.C. 2017).

       “When . . . both parties file cross-motions for summary judgment, each must carry its own

burden under the applicable standard.” United States ex rel. Morsell v. Symantec Corp., 471 F.

Supp. 3d 257, 276 (D.D.C. 2020) (quoting Ehrman v. United States, 429 F. Supp. 2d 61, 67 (D.D.C.

2006)). The court then reviews the motions separately to determine whether either party is entitled

to summary judgment, analyzing facts and making inferences in the light most favorable to the



                                                  8
non-moving party. See id. “If the Court determines that one party is not entitled to summary

judgment, it changes tack on the cross motion and gives the unsuccessful movant all of the

favorable factual inferences that it has just given to the movant’s opponent.” Id. at 276–77 (quoting

Trudel v. SunTrust Bank, 288 F. Supp. 3d 239, 245 (D.D.C. 2018)). “It is nonetheless still possible

for a court to deny summary judgment to both sides.” Trudel, 288 F. Supp. 3d at 245.

                                               Analysis

  I.    Standing

        Omni first contends that both Smith Center and Inova lack standing to assert claims against

Omni. Omni MSJ at 11, 14. Article III of the U.S. Constitution establishes an “‘irreducible

constitutional minimum of standing’ consist[ing] of three familiar elements.” Farrell v. Blinken,

4 F.4th 124, 129 (D.C. Cir. 2021) (quoting Lujan v. Defs. of Wildlife, 504 U.S. 555, 560 (1992)).

A plaintiff “must have (1) suffered an injury in fact, (2) that is fairly traceable to the challenged

conduct of the defendant, and (3) that is likely to be redressed by a favorable judicial decision.”

Spokeo, Inc. v. Robins, 578 U.S. 330, 338 (2016). Because a “defect of standing is a defect in

subject matter jurisdiction,” Haase v. Sessions, 835 F.2d 902, 906 (D.C. Cir. 1987), a court “must

dismiss the action” if it “determines at any time that it lacks subject-matter jurisdiction,” Fed. R.

Civ. P. 12(h)(3); see also Maynard v. Architect of the Capitol, 544 F. Supp. 3d 64, 70 n.3 (D.D.C.

2021) (“[T]he defendant is permitted to bring its motion seeking dismissal for lack of subject-

matter jurisdiction at any time.”). The elements of standing are “an indispensable part of the

plaintiff’s case,” and “each element must be supported in the same way as any other matter on

which the plaintiff bears the burden of proof, i.e., with the same manner and degree of evidence

required at the successive stages of the litigation.” Lujan, 504 U.S. at 561. Thus, at summary

judgment, a “plaintiff can no longer rest on . . . ‘mere allegations,’ but must ‘set forth’ by affidavit



                                                   9
or other evidence ‘specific facts’” supporting its standing, “which for purposes of the summary

judgment motion will be taken as true.” Id. (citation omitted).

        In addition to Article III standing, “[c]ourts have developed ‘prudential standing’ rules,

which act as self-imposed limits on the jurisdiction of Article III courts.” Amgen, Inc. v. Scully,

234 F. Supp. 2d 9, 16 (D.D.C. 2002). Two such limitations are that (1) a plaintiff “generally must

assert his own legal rights and interests, and cannot rest his claim to relief on the legal rights or

interests of third parties,” Valley Forge Christian Coll. v. Ams. United for Separation of Church

& State, Inc., 454 U.S. 464, 474 (1982) (quoting Warth v. Seldin, 422 U.S. 490, 499 (1992)); and

(2) “the plaintiff’s complaint fall[s] within ‘the zone of interests to be protected or regulated by

the statute or constitutional guarantee in question,’” id. at 475 (quoting Ass’n of Data Processing

Serv. Orgs. v. Camp, 397 U.S. 150, 153 (1970)).

           A. Smith Center

        Although the Court previously denied Omni’s motion to dismiss Smith Center for lack of

standing, Omni now argues—with the benefit of a full evidentiary record—that Smith Center lacks

standing and must be dismissed. Omni MSJ at 11–14. Omni asserts that plaintiffs cannot prove

Omni had any reason to believe that Smith Center was a third-party beneficiary and, “[a]s a

stranger to the Agreement,” Smith Center both lacks prudential standing and has not suffered an

injury sufficient to confer Article III standing. Id. Plaintiffs respond that Smith Center’s status as

a beneficiary was clear to Omni because of Smith Center’s “long-term participation in the Gala”

and its payment of certain expenses related to the 2019 Gala in particular. Inova Opp’n at 7–9.

For the same reasons, plaintiffs assert that Smith Center suffered an injury because of Omni’s

alleged breach of contract, “or, at a minimum, that that material fact is in genuine dispute.” Id. at

9–10.



                                                 10
        “In order to sue for damages on a contract claim, a plaintiff must have either direct privity

or third party beneficiary status.” Fort Lincoln Civic Ass’n, Inc. v. Fort Lincoln New Town Corp.,

944 A.2d 1055, 1064 (D.C. 2008) (citation omitted). “Third-party beneficiary status requires that

the contracting parties had an express or implied intention to benefit directly the party claiming

such status.” Id. (citation omitted). “The agreement itself is the best evidence of the parties’

intent,” Wash. Tennis & Educ. Found., Inc. v. Clark Nexsen, Inc., 270 F. Supp. 3d 158, 165

(D.D.C. 2017), but because the parties’ intent may be either express or implied, “the absence of

the third party’s name from the contract is not fatal to his claim, especially when the surrounding

circumstances tend to identify the third-party beneficiary,” W. Union Tel. Co. v. Massman Constr.

Co., 402 A.2d 1275, 1277 (D.C. 1979); see Kelleher v. Dream Catcher, LLC, 278 F. Supp. 3d 221,

224 (D.D.C. 2017) (noting that a third-party beneficiary’s “identity must be ascertainable from

either the terms of the contract or the circumstances surrounding its creation”).

        Omni argues that the Agreement “on its face” shows that the only contracting parties are

Omni and Inova, Omni MSJ at 11, and that it “had no reason to know of Smith Center’s possible

interest in the [2019] Agreement,” id. at 13 (cleaned up). 7 Plaintiffs do not dispute that Smith

Center was not a party to the Agreement but argue instead that Omni was on sufficient notice at

the time of contracting that Smith Center was an intended beneficiary. See Inova Opp’n at 7–9.

Plaintiffs first note that Smith Center issued a $10,000 check to Omni to secure the reservation of

the event spaces. Omni SUMF ¶¶ 33–34; see Inova Opp’n Ex. B [ECF No. 65-4] (“Hisaoka Aff.

& Exs.”) at 51 (image of check).                Additionally, after the parties’ communications about

reassignment and cancellation, Omni returned that deposit by issuing a check for $10,000, which


        7
           Omni also points out that a section of the Agreement entitled “Changes, Additions, Stipulations, or Lining
Out” provides that any changes to the Agreement by either Inova “as beneficiary” (singular) of the 2019 Gala must
be initialed by both parties. Omni MSJ at 16 n.9; see Agreement at 6. Because the Court must examine not only the
face of the Agreement, but also the surrounding circumstances, this point is not dispositive.

                                                        11
was issued to, received by, and deposited by Smith Center. Omni SUMF ¶¶ 57–58; Omni MSJ

Ex. 2 [ECF No. 62-4] (“Hisaoka Dep. Tr.”) at 38:6–14. Second, plaintiffs point to Smith Center’s

“long-term participation in the Gala”—by paying both the $10,000 deposit and the entire balance

for Galas from 2013 to 2015 and from 2017 to 2018—as evidence that Omni was “on sufficient

notice that the [Agreement] was for the benefit of Smith Center.” Inova Opp’n at 7 (citation

omitted) (cleaned up); see Hisaoka Aff. & Exs. ¶ 9 (explaining that past years’ contracts “required

that Omni be provided a D.C. tax exemption form,” and Smith Center furnished the form because

it, unlike Inova, is a D.C. “non-profit entity”), ¶¶ 10–19 (listing Smith Center’s past payments to

Omni for past years’ Galas); see also id. at 10 (September 2014 “Abbreviated Direct Bill

Application,” completed by Hisaoka as “Agent for Smith Center,” authorizing Omni to bill Smith

Center), 11–38 (billing statements and checks issued by Smith Center to Omni for past years’

Galas).

          Plaintiffs also point to a deposition of Omni’s former Senior Catering Manager, Dominic

Sanchez, who testified that “Smith Center was one of the beneficiaries of every Gala in which . . .

Sanchez participated at the Hotel” from 2013 to 2015. Inova Opp’n at 7–8; see Inova Opp’n Ex.

D [ECF No. 65-6] (“Sanchez Dep. Tr.”) at 39:13–21. Sanchez drafted the contract for the 2013

Gala. Sanchez Dep. Tr. at 38:13–24. He testified that Smith Center submitted the “DC tax

exemption form” in 2013, id. at 38:13–39:12, and that he “absolutely” understood Smith Center to

be a beneficiary in 2013 and all following years, id. at 39:16–21. In sum, plaintiffs argue, “Omni’s

purported ignorance of Smith Center cannot be squared with th[e] undisputed facts,” so it would

be “inappropriate” to conclude that Smith Center lacks standing. Inova Opp’n at 9.

          Although standing is not addressed in Omni’s reply, see Omni Reply at 1 n.1, Omni asserts

in its rebuttal to plaintiffs’ statement of disputed facts that Omni “had no knowledge of why Smith



                                                 12
Center was paying the deposit on RGH’s or Inova’s behalf.” Omni’s Statement in Rebuttal to

Inova SDF [ECF No. 66-1] (“Omni Facts Reply”) ¶ 35. 8 Omni points to the deposition testimony

of its corporate representative, Mark Roche-Garland, who testified that Smith Center was not

“noted in any correspondence” concerning the 2019 Gala, Omni MSJ Ex. 7 [ECF No. 62-9]

(“Roche-Garland Dep. Tr.”) at 202:2–7; that “Omni has no knowledge” of Smith Center’s payment

for past events, id. at 202:17–203:2; and that “Omni has no knowledge as to” the identity of the

party who signed the $10,000 check for the 2019 Gala deposit, id. at 203:9–18. Roche-Garland

also testified that, although Sanchez might have been aware of Smith Center’s beneficiary status,

see id. at 202:8–14, “Omni has no knowledge of that,” id. at 202:8–203:2 (emphasis added).

        The question, then, is whether there is sufficient evidence to conclude that Omni was aware

of Smith Center’s status as a third-party beneficiary at the time the parties entered the Agreement.

Plaintiffs point to Piedmont Resolution, LLC v. Johnston, Rivlin & Foley, 999 F. Supp. 34 (D.D.C.

1998), where the court concluded that a plaintiff was a third-party beneficiary to a contract, even

though its name did not appear on the contract and the opposing party claimed it “had no

knowledge” of the alleged beneficiary, in part because the party’s name appeared in “wire transfer

instructions that allegedly were to be ‘glued’ to” the contract, 999 F. Supp. at 48–49. The Court

agrees with plaintiffs that there is sufficient evidence of Smith Center’s involvement in the

Agreement such that a reasonable finder of fact could conclude that Omni had reason to know

Smith Center was a third-party beneficiary. Like the surrounding circumstances in Piedmont



        8
           Omni also contends that plaintiffs are “improperly relying on inadmissible parol evidence pertaining to
negotiations between the parties for agreements in prior years, well before the Agreement was executed in December
14, 2018.” Omni Facts Reply ¶ 35 (citing Ozerol v. Howard Univ., 545 A.2d 638, 641 (D.C. 1988), remanded in part
on other grounds, 555 A.2d 1033 (D.C. 1989)). Omni’s assertion about parol evidence is misguided in this context
because courts considering whether an entity is a third-party beneficiary consider both the contract and the
“surrounding circumstances” of its formation to determine the parties’ intent. See W. Union Tel. Co., 402 A.2d at
1277.

                                                       13
Resolution, Smith Center’s payment of the $10,000 balance for the 2019 Gala, its similar payments

in past years, and the fact that the events received tax-exempt status through Smith Center’s

involvement, were enough to put Omni on notice of Smith Center’s role. Accordingly, the Court

concludes that Smith Center has sufficiently established both its prudential standing as a third-

party beneficiary, see Fort Lincoln Civic Ass’n, 944 A.2d at 1064, and its Article III standing

because Omni’s alleged breach of the Agreement impaired Smith Center’s interest in the

performance of the Agreement, see Mem. Op., July 22, 2020, at 9–10 (explaining that if Smith

Center were a third-party beneficiary, it would have “a legally protected interest in having

Omni . . . perform its duties under the” Agreement).

            B. Inova

        Omni next asserts that Inova lacks standing because Robert Hisaoka or his company RGH

entered the Agreement without Inova’s authority. Omni MSJ at 14–18. Plaintiffs respond that

Hisaoka had authority to enter the Agreement as Inova’s agent, Inova Opp’n at 10, 12, 15–16; that,

in any event, Inova later ratified the contract, id. at 16; and that Omni is bound by its own judicial

admissions that a valid contract exists between Omni and Inova, id. at 10–13. Because Inova later

ratified the Agreement—regardless of Hisaoka’s then-existing authority to enter the Agreement

on Inova’s behalf—the Court concludes that Inova has standing to continue this suit.

        “[R]atification is a form of retroactive activity that occurs where a principal, having

knowledge of the material facts, accepts the benefits of the agent’s actions already made on his

behalf.” Dentons US LLP v. Republic of Guinea, 410 F. Supp. 3d 194, 212 (D.D.C. 2019) (citation

omitted); see also Restatement (Third) of Agency § 4.01(2) (Am. L. Inst. 2006) (explaining that a

party “ratifies an act by (a) manifesting assent that the act shall affect the [party]’s legal relations,

or (b) conduct that justifies a reasonable assumption that the person so consents”). Thus, “[i]f a



                                                   14
party with actual authority ratifies a prior act, ‘the legal consequence is that the principal’s legal

relations are affected as they would have been had the’ initial act been taken ‘with actual authority

at the time of the act.’” Dentons, 410 F. Supp. 3d at 212 (cleaned up) (quoting GDG Acquisitions

LLC v. Gov’t of Belize, 849 F.3d 1299, 1308 (11th Cir. 2017)).

       The thrust of Omni’s argument is that Inova executed an agreement with RGH and Hisaoka

(as well as Smith Center and other beneficiaries)—whereby Inova agreed that Hisaoka or RGH

could act as its agent—only after Hisaoka signed the Agreement with Omni. Omni MSJ at 16–17.

Compare Inova-RGH 2019 Agreement at 8 (reflecting that Hisaoka signed the document on

December 14, 2018 and Sage Bolte, then-Executive Director of Inova’s Life With Cancer group,

signed on December 18, 2018), with Agreement at 1, 6 (reflecting that both Hisaoka, as Inova’s

“Authorized Agent,” and Omni’s Director of Catering and Director of Sales signed the Agreement

on December 14, 2018). Hence, according to Omni, Hisaoka had no legal authority to take any

legally binding action on Inova’s behalf, so Inova is not truly a party to the 2019 Agreement. See

Omni MSJ at 16–17.

       But plaintiffs contend that “it is beyond genuine dispute that Inova subsequently ratified

Mr. Hisaoka’s act of executing the [Inova–Omni] Gala Contract by Dr. Bolte’s execution of the

[Hisaoka/RGH–Inova] Fundraising Agreement four days later, and that ratification, as a matter of

law, relates back to and provides original authorization for Mr. Hisaoka’s prior execution of” the

Agreement with Omni. Inova Opp’n at 16. Omni does not respond to this argument, and the Court

agrees with plaintiffs that, by later signing a document allowing Hisaoka to act as its authorized

agent with respect to the 2019 Gala, Inova ratified the Agreement on December 18, 2018. See

Dentons, 410 F. Supp. 3d at 212. Accordingly, Inova has standing to proceed as a party to the

allegedly breached Agreement between plaintiffs and Omni.



                                                 15
 II.   Rescission

       Omni next argues that plaintiffs’ claims “fail as a matter of law because the undisputed

facts show that Plaintiffs and Omni voluntarily rescinded the Agreement in July 2019.” Omni

MSJ at 19. According to Omni, plaintiffs’ July 12, 2019 letter informing Omni that plaintiffs were

cancelling the Gala “was ‘an unqualified refusal . . . to perform,’” id. at 21 (citation omitted), and

plaintiffs’ acceptance of Omni’s refund of the $10,000 deposit check further evidenced plaintiffs’

consent to rescission, returning the parties “to their respective positions prior to entering into the

Agreement,” id. Plaintiffs vigorously dispute Omni’s assertion, arguing that it was Omni who

refused to perform under the terms of the Agreement (by refusing to hold the Gala in the

Ambassador and Regency Ballrooms), Inova Opp’n at 18, and that the fact that plaintiffs cashed

Omni’s $10,000 check returning their deposit is irrelevant because there is no evidence suggesting

that “Omni represented that it was offering the . . . check to Inova as rescission . . . , or that

[plaintiffs] understood that” to be Omni’s intent, id. at 19–20.

        “[A] finding of rescission must rest upon the existence of an unqualified refusal to perform

the contractual obligations.” Clark v. Clark, 535 A.2d 872, 880 (D.C. 1987); see also Cooper v.

Cooper, 35 A.2d 921, 924 (D.C. 1944) (“The act upon which the person bases his right to no longer

be bound by a contract must involve an unqualified refusal by the other party to perform, and

should, in its legal effect, amount to a determination not to be bound by, or perform the contract

in the future.” (citation omitted)). An agreement “can be rescinded by mutual consent of the

parties, and an agreement to rescind may be evidenced by the conduct of the parties as well as by

an express agreement.” Clark, 535 A.2d at 880. Hence, “[i]f one party, even wrongfully, expresses

a wish or an intention to cease performance and the other party fails to object, circumstances may

justify the inference that there has been an agreement of rescission.” Restatement (Second) of



                                                 16
Contracts § 283 cmt. a (Am. L. Inst. 1981); accord Rodenberg v. Dezendorf, 66 A.2d 210, 211

(D.C. 1949).

       To assess whether the parties mutually agreed to rescind the Agreement, the Court will

briefly reiterate its summary of the parties’ communications leading up to the cancellation of the

2019 Gala at the Hotel. On July 8, 2019, an Omni employee informed Hisaoka by email that the

Hotel was relocating the Gala from the Ambassador and Regency Ballrooms to alternative spaces

at the Hotel. Omni SUMF ¶ 38; Inova SUMF ¶ 80. By a letter dated July 9, 2019, plaintiffs’

counsel responded to that email and demanded that Omni reverse its decision to reassign the Gala;

counsel stated that plaintiffs would otherwise “immediately seek all legal and equitable remedies.”

July 9 Letter at 2; see Omni SUMF ¶ 42; Inova SUMF ¶¶ 85–86. Omni declined to rescind its

reassignment decision but stated that it “remain[ed] ready and willing . . . to hold the Gala” in the

alternative spaces. July 11 Email at 1; see Omni SUMF ¶ 43; Inova SUMF ¶ 87. Plaintiffs’

counsel responded on July 12, 2019, explaining that plaintiffs “ha[d] decided against holding the

[Gala] at the Hotel and, instead, w[ould] file suit against the Hotel and seek all remedies that are

available.” July 12 Letter at 3; see Omni SUMF ¶ 45; Inova SUMF ¶ 104; Inova SDF ¶ 12.

Plaintiffs also “demand[ed]” that Omni return the $10,000 deposit paid by a check issued by Smith

Center. July 12 Letter at 3; see Omni SUMF ¶ 55; Inova SUMF ¶ 107; Inova SDF ¶ 14. Omni

agreed to return the deposit and issued a check to Smith Center. Omni SUMF ¶¶ 56–57 (stating

that Omni refunded the “non-refundable” deposit “[i]n the interest of trying to maintain a good

business relationship with [plaintiffs]”); Inova SUMF ¶ 107.

       Omni points to a series of cases where courts have concluded that a contracting party has

elected the remedy of rescission by accepting and cashing the counter-party’s refund check. Omni

MSJ at 20 (collecting cases); see First Penn-Pac. Life Ins. Co. v. Evans, 313 F. App’x 633, 637



                                                 17
(4th Cir. 2009) (per curiam) (applying Maryland law and explaining that “[o]ften when an insured

cashes a premium refund check offered as a rescission, this action manifests agreement and

effectuates the rescission”); Rideau v. Great-West Life & Annuity Ins. Co., 981 F. Supp. 2d 544,

549 (E.D. La. 2013) (applying Louisiana law and explaining that “the act of negotiating a refund

check after notice of cancellation at least raises an inference of mutual rescission”). According to

Omni, Inova manifested its assent to rescind the Agreement by demanding and accepting the

$10,000 check refunding its “non-refundable” deposit. Omni MSJ at 21.

       But in the cases on which Omni relies, the courts explained that mutual rescission occurs

only when the parties “clearly indicate[] their mutual understanding that the contract is abrogated.”

First Penn-Pac. Life Ins. Co., 313 F. App’x at 637 (emphasis added) (citation omitted); see Rideau,

981 F. Supp. 2d at 549 (“When an insurer mails a letter to an insured stating its intent to rescind

and tenders a check to the insured representing a refund . . . , and the insured understands the intent

to rescind when cashing the check, a meeting of the minds is deemed to have occurred . . . .”

(citation omitted)). Thus, as plaintiffs assert, “[t]he mere fact that an insured cashes or retains a

refund check is not by itself sufficient to constitute rescission as a matter of law.” Inova Opp’n at

19 (quoting Mut. of Omaha Ins. Co. v. Korengold, 241 N.W.2d 651, 652 (Minn. 1976) (per

curiam)). In Korengold, for example, the court concluded that the insured’s acceptance of a refund

check constituted acceptance of rescission because the letter accompanying the check “made clear

that the [insurer] was seeking a rescission of the policy,” so the insured cashed the check “with

full knowledge of [the insurer]’s contentions.” 241 N.W.2d at 652.

       The same is not true here. Omni has not shown that either party acted with the intent to

rescind the Agreement, or knew that issuing and depositing the check would function as such.

Omni contends that, by requesting the refund of its non-refundable deposit, plaintiffs elected the



                                                  18
remedy of rescission and thus cannot seek other remedies. But plaintiffs expressed a belief that

Omni had breached the Agreement, and an intent to “file suit . . . and seek all remedies that are

available.” July 12 Letter at 3. Further, Omni has presented no evidence that it informed plaintiffs

that Omni was issuing the check in an effort to seek rescission: indeed, Omni’s corporate

representative testified that Omni chose to return the check “[w]hether . . . at Inova’s demand or

our acquiescence,” “voluntarily” and because “it was good business” practice based on Omni’s

relationship with Hisaoka. Roche-Garland Dep. Tr. at 183:22–184:19; see also Omni MSJ Ex. 8

[ECF No. 62-10] (“Yienger Dep. Tr.”) at 252:10–253:6 (testifying that Omni returned the deposit

because Hisaoka was a “repeat client,” so Omni “felt that the right thing to do since he no longer

wanted to host the event at the hotel, was to give him his money back”), 257:5–10 (explaining that

Omni returned the deposit “[a]s a show of good faith and goodwill to a repeat customer, in the

event that [Omni] c[ould] have a future conversation about the [Gala] returning”). Thus, the Court

concludes that there was no “mutual consent of the parties” to rescind the Agreement, Clark, 535

A.2d at 880, and accordingly rejects Omni’s assertion that the Agreement was rescinded.

III.   Breach of Contract

       Turning to the heart of this matter, the Court will now address the parties’ competing claims

for breach of contract. See First Am. Compl. ¶¶ 40–44; Countercl. ¶¶ 20–33. Plaintiffs allege that

Omni breached the Agreement “[b]y refusing to make available for the 2019 Gala the Hotel’s

Ambassador Ballroom and Regency Ballroom,” First Am. Compl. ¶ 43; Omni counters that Inova 9

breached the Agreement by cancelling the Gala and failing to “tender the agreed-upon sum of

$29,000.00 in liquidated damages to Omni,” Countercl. ¶¶ 25–28. Both parties seek summary

judgment on these competing contract claims.


       9
           Omni’s counterclaim is asserted only against Inova, not against Smith Center. See Countercl. ¶ 3.

                                                        19
       To state a claim for breach of contract under District of Columbia law, “a party must

establish (1) a valid contract between the parties; (2) an obligation or duty arising out of the

contract; (3) a breach of that duty; and (4) damages caused by breach.” Zaccari v. Apprio, Inc.,

390 F. Supp. 3d 103, 108 (D.D.C. 2019) (quoting Francis v. Rehman, 110 A.3d 615, 620 (D.C.

2015)). As explained above in rejecting Omni’s standing arguments, the Court has already

concluded that the Agreement is a valid and enforceable contract between the parties. See Omni

MSJ at 24; Inova MSJ at 12. Because both parties have satisfied the first element of their claims,

the Court will turn to addressing the remaining elements.

       “The District of Columbia applies the objective theory of contracts, meaning that ‘the

language of the agreement as it is written governs the obligations of the parties unless that language

is unclear . . . .” Kriesch v. Vilsak, 931 F. Supp. 2d 238, 253 (D.D.C. 2013) (quoting Simon v.

Circle Assocs., Inc., 753 A.3d 1006, 1012 (D.C. 2000)). “The writing must be interpreted as a

whole, giving a reasonable, lawful, and effective meaning to all its terms, and ascertaining the

meaning in light of all the circumstances surrounding the parties at the time the contract was

made.” Carlyle Inv. Mgmt., LLC v. Ace Am. Ins. Co., 131 A.3d 886, 895 (D.C. 2016) (citation

omitted). Whether a contract is ambiguous is a legal question to be determined by a court. Wharf,

Inc. v. Dist. of Columbia, 133 F. Supp. 3d 29, 41 (D.D.C. 2015). If a court concludes “that the

contract has more than one reasonable interpretation and therefore is ambiguous, then the court—

after admitting probative extrinsic evidence—must determine what a reasonable person in the

position of the parties would have thought the disputed language meant.” Dyer v. Bilaal, 983 A.2d

349, 355 (D.C. 2009) (citation omitted).

       Summary      judgment     is   appropriate     if   a   contract   is   unambiguous   because

“absent . . . ambiguity, a written contract duly signed and executed speaks for itself and binds the



                                                 20
parties without the necessity of extrinsic evidence.” Holland v. Hannan, 456 A.2d 807, 815 (D.C.

1983). Even if a contract is ambiguous, “summary judgment may still be appropriate ‘so long as

there is no evidence that would support a conflicting interpretation of the agreement,’” Partridge

v. Am. Hosp. Mgmt. Co., 289 F. Supp. 3d 1, 21 (D.D.C. 2017) (quoting Am. First Inv. Corp. v.

Goland, 925 F.2d 1518, 1522 (D.C. Cir. 1991)), but courts “generally will not grant summary

judgment where a contract is ambiguous because its interpretation inevitably would depend . . . on

a choice between reasonable inferences to be drawn from extrinsic evidence,” Potomac Elec.

Power Co. v. Mirant Corp., 251 F. Supp. 2d 144, 149 (D.D.C. 2003) (cleaned up) (quoting Holland,

456 A.2d at 815).

           A. Plaintiffs’ Claim Against Omni

       Plaintiffs allege that, under the Agreement, Omni “had an obligation or duty” to “make

available for the 2019 Gala[] . . . the Hotel’s Ambassador Ballroom . . . [and] the Hotel’s Regency

Ballroom, as specified in the Gala Contract.” First Am. Compl. ¶ 42. By refusing to host the Gala

in those spaces, Omni “breached its duties under the” Agreement, id. ¶ 43, and plaintiffs thereby

“suffered damages, including a reduction in their share of donations received in connection with

the 2019 Gala caused by increased Gala costs, attorney’s fees incurred negotiating vendor

agreements and agreements with other hotels, and decreased Gala revenue resulting from the need

to relocate the Gala to a different hotel,” id. ¶ 44. Omni responds that the Agreement “does not

contain any express prohibition against reassigning event spaces,” which is a “standard practice in

the hotel industry,” so Omni’s relocation of the Gala was not a breach. Omni MSJ at 25–31. And

even if the Agreement did bar the reassignment of event spaces, Omni asserts that any breach “was

not material to the Agreement,” and therefore did not relieve plaintiffs of their duty to conduct the

Gala at the Hotel, id. at 31–35.


                                                 21
         Plaintiffs assert that, by its terms, the Agreement required Omni to host the Gala in the

Regency and Ambassador Ballrooms, First Am. Compl. ¶ 42, and that the parties intentionally

negotiated a contract which would prevent any relocation of event space during their pre-2019

dealings, see Inova Opp’n at 23–25. Omni responds that the Agreement does not expressly

prohibit event space reassignment, which is a common industry practice. See Omni MSJ at 25.

Neither party, then, asserts that the Agreement is clear on the issue of room reassignment; both

rely on some form of extrinsic evidence to interpret it. See Omni MSJ at 25–31 (relying on

evidence of industry practice to argue that reassignment was permitted); Inova Opp’n at 23–25

(relying on evidence of past negotiations and agreements between Inova and Omni to argue that

reassignment was forbidden). 10 The Court concludes that the Agreement is ambiguous on the

question of reassignment and will look to the parties’ proffered extrinsic evidence to determine

whether the Agreement allowed Omni unilaterally to reassign spaces for the 2019 Gala.

         And after considering that contradictory extrinsic evidence, the Court concludes that

neither party has established an entitlement to summary judgment on plaintiffs’ claim that Omni

breached the Agreement by reassigning the Gala to different rooms. See Potomac Elec. Power


         10
           In reply, Omni asserts that mere silence on a particular question is not enough to generate ambiguity. Omni
Reply at 11–13 (citing Cason v. Nat’l Football League Players Ass’n, 538 F. Supp. 3d 100, 118 (D.D.C. 2021)). The
Court notes that Omni’s arguments are arguably conflicting: it argues that the Court should consider extrinsic evidence
of industry practice, see Omni MSJ at 26–27, but also contends that the Agreement is unambiguous, see Omni Reply
at 12–13. Regardless, the Court concludes that the Agreement is ambiguous on the question of reassignment.
          Omni also criticizes plaintiffs’ reliance on “inadmissible parol evidence” of the negotiations of past years’
iterations of the Agreement to add a negative covenant—barring reassignment of rooms—to the Agreement, which is
a fully integrated contract. See Omni Reply at 13–15 & n.6 (cleaned up). This is in contrast, Omni asserts, to evidence
of standard industry practice, which may “aid the court in understanding the basic, unstated assumptions of parties
contracting within a particular field.” Id. at 15–16 (quoting Thorn EMI N. Am. v. Hyundai Elec. Indus. Co., No. 94-
332-RRM, 1996 WL 33415780, at *7 (D. Del. July 12, 1996)). Particularly given its finding that the Agreement is
ambiguous on this point, the Court declines Omni’s invitation to consider some extrinsic evidence—of the alleged
standard hotel industry practice of reassigning event spaces—while rejecting other extrinsic evidence—of the parties’
past contract negotiations—when construing the same contract. See Potomac Elec. Power Co., 251 F. Supp. 2d at 149
(explaining that a court construing an ambiguous contract “may consider . . . the circumstances before and
contemporaneous with the making of the contract, all habitual and customary practices which either party knows or
has reason to know, the circumstances surrounding the transaction, and the course of conduct of the parties to the
contract” (citing Waverly Taylor, Inc. v. Polinger, 583 A.2d 179, 182 (D.C. 1990))).

                                                         22
Co., 251 F. Supp. 2d at 150. On Omni’s side is evidence that “reassignment of event spaces is a

standard practice in the hotel industry, one that ‘happens all the time.’” Omni SUMF ¶ 41 (citation

omitted); see, e.g., Omni MSJ Ex. 6 [ECF No. 62-8] (“Darrow Dep. Tr.”) at 42:1–9 (“[I]n the hotel

world events move around all the time, so they get shifted from room to room based on . . . their

size and different needs . . . .”), 61:10–62:15 (explaining that, despite the “Event Details” section,

“there’s flexibility in that as well. There’s usually a clause that indicates that the hotel has the

right to move events as needed. I think that’s standard for hotel contracts,” and that “it’s not

unusual . . . to end up doing entirely different things” than those listed in Event Details); Roche-

Garland Dep. Tr. at 43:21–24 (“[I]t is common practice for events to be moved around the hotel.”),

54:18–55:5 (“[The Agreement] did not preclude us . . . from relocating to an alternate space, as is

standard practice in the hotel business.”); Yienger Dep Tr. at 259:15–17 (“[Relocating the Gala is]

a significant change, but it is not unusual and [is] our normal practice of business.”); Omni MSJ

Ex. 9 [ECF No. 62-11] (“Magsumbol Dep. Tr.”) at 59:2–6 (“[Room reassignment] was common

practice.”), 102:5–103:6 (recounting conversation with Yienger where Magsumbol pointed out

“that the reservation of rights to relocate the space provision didn’t exist in the gala contract,” and

Yienger responded that the Hotel nevertheless retained such a right because of “the hotel’s standard

practice”).

       Even assuming that hotels generally retain a right unilaterally to reassign event spaces,

however, there is evidence that this standard practice was not a part of the Agreement. There is

no express right-of-reassignment provision in the Agreement. See, e.g., Darrow Dep. Tr. at 62:2–

4 (“There’s usually a clause that indicates that the hotel has a right to move events as needed.”

(emphasis added)); Roche-Garland Dep. Tr. at 55:15–19 (stating that the Agreement “is silent” on

room reassignment).



                                                  23
        Plaintiffs have also submitted evidence that, during negotiations for the first event Inova

held at the Hotel in 2013, Hisaoka “insisted . . . that Omni delete the provision reserving to Omni

the right to reassign space for the Gala that is otherwise contained in Omni’s standard letter of

agreement template.” Inova Opp’n at 23–24; see Inova MSJ Ex. A [ECF No. 63-3] (“Hisaoka

Aff.”) ¶¶ 8, 18–19 (attesting that, based on an unwanted reassignment of rooms at a previous hotel

hosting the Gala, Hisaoka “insisted, while negotiating the contract for the 2013 Gala with Mr.

Sanchez . . . , that Omni’s standard provision reserving to Omni the right to reassign the Gala from

the Ambassador and Regency ballrooms to other space be deleted from that contract,” which was

prepared by Sanchez); Inova MSJ Ex. E [ECF No. 63-7] (“Sanchez Dep. Tr. II”) at 23:23–24:4

(testifying that the room-reassignment provision “was one of the items that was struck out” from

the 2013 Gala Agreement). The 2013 Gala contract, plaintiffs submit, was the basis for the 2019

Agreement, suggesting that removal of the room reassignment provision is pertinent to

interpretation of the 2019 Agreement as well. Inova Opp’n at 24; see Inova MSJ Ex. G [ECF No.

63-9] (“Inova Roche-Garland Dep. Tr.”) 11 at 76:10–20 (agreeing that the 2019 Agreement was

“based on the standard letter of agreement template”). Compare Embassy Agreement at 8

(reserving to Omni “the right to reassign the space listed on page one under the Event Details”),

with Agreement at 7 (similar terms sheet containing no such express reservation).

        The Court concludes that there are a number of material facts which are in genuine dispute

and which are necessary to resolve the breach of contract issue. Without weighing or assessing

the credibility of this evidence, which would be inappropriate at summary judgment, see

$17,900.00 in U.S. Currency, 859 F.3d at 1092, the Court cannot determine whether the




       11
          Both Omni and Inova have produced different excerpts from a number of deponents’ deposition transcripts.
The Court will cite the version containing the relevant excerpts as necessary.

                                                       24
Agreement’s silence on Omni’s right to reassign event spaces implies that Omni was permitted

unilaterally to move the Gala from the Ambassador and Regency Ballrooms to the Roberts

Restaurant and Blue Room. Certainly, there is considerable evidence that the Ambassador and

Regency Ballrooms were important to Inova, given that the Agreement did not include a

reassignment provision like the one Omni included in its agreement with the Embassy. Moreover,

there is undisputed evidence that plaintiffs deleted that reassignment provision during negotiations

with Omni over the agreement for the 2013 Gala. However, there is evidence that the standard

practice in the hotel industry is to permit hotels to reassign event spaces. Accordingly, the Court

also cannot conclude whether the Agreement conferred an obligation on Omni to hold the Gala in

the rooms listed in the Agreement, which is the second element in Inova’s breach of contract claim.

See Zaccari, 390 F. Supp. 3d at 108. Hence, the Court will deny the parties’ cross-motions for

summary judgment with respect to plaintiffs’ claim for breach of contract.

           B. Omni’s Claim Against Inova

       Omni asserts that, although Inova agreed to pay liquidated damages if it cancelled the

Gala—which Omni alleges it did—“Inova has not paid Omni the liquidated damages of

$29,000.00 required of Inova under the Agreement,” Countercl. ¶ 27, and “therefore breached the

Cancellation provision of the Agreement,” id. ¶ 28, which was a “material term of the Agreement,”

id. ¶ 29. Inova, for its part, claims that it has not breached the Agreement because Omni breached

first by refusing to hold the Gala in the spaces listed in the Event Details section of the Agreement,

thereby repudiating the Agreement and discharging Inova from any obligation to pay liquidated

damages. See Inova MSJ at 19–25; Inova Opp’n at 31–36.

       As explained above, the Court has already concluded that it cannot resolve whether Omni

breached the contract by reassigning the Gala to the Roberts Restaurant and Blue Room. And for



                                                 25
the same reason, the Court cannot conclude whether Inova breached the Agreement by failing to

pay liquidated damages. If Omni’s room reassignment was a breach, that breach would excuse

Inova from its future performance under the Agreement if the breach were “material” (i.e., if it

was so substantial “as to ‘go to the essence’ and frustrate substantially the purpose for which the

contract was agreed to by the injured party,” Keefe Co. v. Americable Int’l, Inc., 755 A.2d 469,

475 (D.C. 2000) (citation omitted)). See Africare, Inc. v. Xerox Complete Doc. Sols. MS, LLC,

436 F. Supp. 3d 17, 38 (D.D.C. 2020) (“Under the common law rule of discharge, one party’s

material breach of a contract will excuse the other party’s performance.” (citation omitted)). 12 If


         12
           The question whether any breach by Omni was material also depends upon disputed facts. Under District
of Columbia law, “[a] breach is material only if it relates to a matter of vital importance or if it goes to the essence [of
the contract] and frustrates substantially the purpose for which the contract was agreed to by the injured party.”
Kriesch, 931 F. Supp. 2d at 253 (second alteration in original) (citation omitted). Courts consider “a range of factors”
including “the extent to which plaintiff will be deprived of the benefit which he reasonably expected under the
contract” and “whether the breach was quantitatively serious.” Id. at 253 (citations omitted). But “[a]bsent a clear
understanding of the relative weights of a party’s obligations and other factors, it may be uncertain whether any given
breach was a nonperformance of duty ‘so material and important as to justify the injured party in regarding the whole
transaction as at an end.’” Keefe Co., 755 A.2d at 475 (quoting Corbin on Contracts § 946 (1951 ed. & Supp. 1999)).
          Omni contends that the particular rooms in which the Gala was to be held “were immaterial to the
Agreement,” Omni MSJ at 35, while Inova contends that the relocation “plainly deprived Plaintiffs of the benefit
which over several years they had come to reasonably expect,” and that Omni’s “purported service enhancements”
were insufficient to make up for the breach, see Inova Opp’n at 34–35. Both parties’ assertions depend upon disputed
facts, including details about the benefits and shortcomings of the respective event spaces. Compare, e.g., Inova MSJ
Ex. C [ECF No. 63-5] (“Inova Hisaoka Dep. Tr.”) at 73:1–16 (“[T]he Roberts Restaurant that was suggested for the
silent auction, was really an open-air restaurant, not conducive to a black-tie event, and certainly not conducive to a
silent auction . . . .”); and Sanchez Dep. Tr. II at 19:1–13 (“[Yes,] [A]mbassador/[R]egency combination are the best
bet for [plaintiffs’] gala.”), 46:17–20 (agreeing that “as drafter of the” 2013 Agreement, Sanchez considered the
assigned rooms “to be material, central, or important to the contract”); 126:19–127:21 (testifying that the reassigned
rooms “would not work at all” because the Blue Room “doesn’t have any rig points, it has lower ceilings, it has
pillars,” so plaintiffs’ expected audiovisual set-up would lead to “a very, very crowded room,” and the reassignment
to the Roberts Restaurant would mean “losing a lot of space”), with, e.g., Omni Opp’n Ex. E [ECF No. 64-6]
(“Schneider Dep. Tr.”) at 180:21–183:1 (agreeing that the Blue Room “has columns and . . . lower ceilings than the
ballrooms,” but explaining that he had “done nicer events in the [B]lue than . . . in the [R]egency [B]allroom because
of the character of the room”); and Omni Opp’n Ex. B [ECF No. 64-3] (“Roche-Garland Dep. Tr. II”) at 51:14–20
(“For the numbers that were expected to attend . . . it is our belief that it would have been . . . a far better event that
would have been hosted in the [reassigned rooms].”).
          At summary judgment, the Court cannot determine “the extent to which [plaintiffs were] deprived of the
benefit which [they] reasonably expected,” Kriesch, 931 F. Supp. 2d at 253 (citation omitted), by the relocation of the
Gala from the Ambassador and Regency Ballrooms to the Roberts Restaurant and the Blue Room. Even though
plaintiffs explicitly contracted for the particular rooms in the Agreement—and there is evidence that they took steps
to prevent the Hotel from precisely this sort of unilateral relocation—it could be that the reassigned spaces were
equally suitable to host the Gala, as Omni asserts. If so, it could be that the reassignment was only a partial breach of
the Agreement, which would not discharge plaintiffs of their duty to pay Omni liquidated damages for cancelling the

                                                            26
Omni’s room reassignment was not a breach, then Inova would be obligated to pay Omni $29,000

in liquidated damages for cancelling the Gala between June 23 and July 22, 2019. See Agreement

at 3. But, as explained above, the Court cannot conclude whether Omni had an obligation to host

the Gala in the Ambassador and Regency Ballrooms, and, if so, whether its failure to do so was a

material breach that discharged Inova of its duty to pay liquidated damages. Accordingly, the

Court will deny the parties’ cross-motions on Omni’s counterclaim for breach of contract.

IV.      Breach of the Covenant of Good Faith and Fair Dealing

         Finally, Inova alleges that Omni breached the implied covenant of good faith and fair

dealing by “refusing to make available for the 2019 Gala the Hotel’s Ambassador Ballroom and

Regency Ballroom.” First Am. Compl. ¶ 47. This covenant, implied in every contract in the

District of Columbia, ensures “that neither party shall do anything which will have the effect of

destroying or injuring the right of the other party to receive the fruits of the contract.” Abdelrhman

v. Ackerman, 76 A.3d 883, 891 (D.C. 2013) (citation omitted). “A party breaches this implied

duty of good faith and fair dealing when it ‘evades the spirit of the contract, willfully renders

imperfect performance, or interferes with performance by the other party.’” McWilliams Ballard,

Inc. v. Level 2 Dev., 697 F. Supp. 2d 101, 107 (D.D.C. 2010) (quoting Paul v. Howard Univ., 754

A.2d 297, 310 (D.C. 2000)); see also C & E Servs., Inc. v. Ashland, Inc., 498 F. Supp. 2d 242, 262

(D.D.C. 2007) (“The component of good faith emphasizes ‘faithfulness to an agreed common

purpose and consistency with the justified expectations of the other party,’” while the “component




Gala. It could also be the case that the rooms were so inadequate or such a downgrade from the expected, and agreed-
upon, facilities that the reassignment substantially deprived plaintiffs of the benefit of the Agreement, as Inova asserts.
But the Court cannot weigh the evidence of the rooms’ suitability at summary judgment. See $17,900.00 in U.S.
Currency, 859 F.3d at 1092. Accordingly, the Court cannot reach a conclusion as to whether Omni’s reassignment of
spaces—if it was a breach of the Agreement—was a material breach that discharged Inova of its remaining obligations.

                                                           27
of fair dealing . . . emphasizes ‘reasonable rather than arbitrary or capricious action.’” (quoting

Allworth v. Howard Univ., 890 A.2d 194, 201 (D.C. 2006))).

       Plaintiffs argue that, “instead of abiding by the spirit of the [Agreement] and allowing the

Gala to proceed in the Ambassador and Regency Ballrooms as the parties contemplated,” Omni

“relocated the Gala over [plaintiffs’] strenuous objections” in order to host a more lucrative event

for the Embassy of Lebanon. Inova MSJ at 18. Omni responds that, although it relocated the Gala,

“it took into account the Gala’s expected attendance and the size and capacity of” the reassigned

rooms and “volunteered . . . complimentary service enhancements,” all facts which “hardly depict

an evasion of the Agreement’s spirit, or interference with any party’s performance,” but instead

show that “Omni acted reasonably in an effort to accommodate both Plaintiffs and the Embassy.”

Omni MSJ at 37–38. But, as explained at length above in footnote 12, the parties vigorously

dispute whether the reassigned rooms were a “reasonable” alternative to the Ambassador and

Regency Ballrooms. These same factual disputes preclude resolution of plaintiffs’ claim for

breach of the implied covenant of good faith and fair dealing at this stage. If the reassignment had

“the effect of destroying or injuring” plaintiffs’ right “to receive the fruits of the contract,”

Abdelrhman, 76 A.3d at 891 (citation omitted), then plaintiffs may be able to prove that Omni

breached the implied covenant; if the reassignment did not interrupt plaintiffs’ “justified

expectations,” C & E Servs., Inc., 498 F. Supp. 2d 262, then Omni may not be liable for breach on

this count. But without weighing the evidence, which is inappropriate at this stage, the Court

cannot resolve the parties’ cross-motions and hence will deny both.

 V.    Plaintiffs’ Motion for Attorney’s Fees and Expenses

       Plaintiffs also request 96% of their attorney’s fees and expenses incurred in bringing a

motion to compel responses to twelve interrogatory requests and six requests for document

production, see generally Pls.’ Mem. of L. in Supp. of Mot. to Compel Resps. to Interrogs. & Doc.
                                                28
Produc. Reqs. [ECF No. 22-1] (“Mot. to Compel”), which the Court largely granted, see Mem.

Op., Jan. 29, 2021 [ECF No. 33] (“Fees Mem. Op.”) at 13 (granting as to eleven of twelve

interrogatory requests and three of six document production requests); see Mem. in Supp. of Pls.’

Mot. for Attorney’s Fees & Expenses [ECF No. 68-1] (“Fees Mot.”) at 1, 11. Omni responds that

plaintiffs should be awarded only 6% of their fees and expenses because (1) plaintiffs sought to

compel responses “to at least two interrogatories which they knew to be unnecessary,” Omni’s

Mem. of L. in Opp’n to Fees Mot. [ECF No. 69] (“Fees Opp’n”) at 3–6; (2) Omni prevailed on its

objections to one interrogatory and (according to Omni) five of the document production requests,

id. at 6–7; (3) some of the discovery requests are now moot, id. at 7; and (4) the Court should offset

any award to plaintiffs in the amount of Omni’s fees and expenses in successfully opposing some

of the requests, id. at 8–9. Plaintiffs’ motion for fees is fully briefed and ripe for consideration.

See generally Pls.’ Reply to Fees Opp’n [ECF No. 70]. The Court will partially grant plaintiffs’

fees motion and award plaintiffs 60% of their attorney’s fees and expenses. 13

       If a court grants a discovery motion, it “must, after giving an opportunity to be heard,

require the party . . . whose conduct necessitated the motion . . . to pay the movant’s reasonable

expenses incurred in making the motion, including attorney’s fees.” Fed. R. Civ. P. 37(a)(5)(A).

But the court “must not” order payment if, inter alia, the opponent’s “nondisclosure, response, or

objection was substantially justified” or if “other circumstances make an award of expenses

unjust.” Fed. R. Civ. P. 37(a)(5)(A)(ii)–(iii). Rule 37(a)(5)(C) permits a court to “apportion the

reasonable expenses for the motion” if it was granted in part and denied in part. See Baylor v.

Mitchell Rubenstein & Assocs., P.C., 857 F.3d 939, 951 (D.C. Cir. 2017).




       13
            Neither plaintiffs nor Omni have provided the Court with the actual dollar amount of the fee request.

                                                         29
       “Courts apportion reasonable expenses by looking at each individual claim for relief, and

determining whether the actions of the non-prevailing party were ‘substantially justified,’” Buie

v. Dist. of Columbia, 327 F.R.D. 1, 15 (D.D.C. 2018), meaning that there is a “genuine dispute”

or that “‘reasonable people could differ’ as to the appropriateness of the motion to compel,”

McNamara v. Picken, Civ. A. No. 11-1051 (ESH/JMF), 2013 WL 2423804 (D.D.C. June 4, 2013),

at *1 (quoting Pierce v. Underwood, 487 U.S. 552, 565 (1988)). “If there was no support given

for the objection, then the objection is not justified.” McNamara, 2013 WL 2423804, at *1. Courts

also consider “the relative success of the parties when apportioning expenses.” Buie, 327 F.R.D.

at 15; accord D.L. v. Dist. of Columbia, 251 F.R.D. 38, 49 (D.D.C. 2008) (“The Court’s

overwhelming decision for the plaintiffs on the merits of their motion is sufficient to show that the

[defendant]’s objections were not substantially justified.”).

       The Court granted eleven of plaintiffs’ twelve interrogatory requests and three of plaintiffs’

six requests for document production. Fees Mem. Op. at 6–13. The Court handily concluded that

Omni’s responses were inadequate, e.g., id. at 8, and that its objections to many of plaintiffs’

requests were “skeletal” and—often—lacked sufficient specificity, e.g., id. at 5. The Court will

not now accept Omni’s invitation to revisit these conclusions. See Fees Opp’n at 8. Additionally,

the Court disagrees with Omni’s contention that Interrogatories 5 and 15—which sought records

relating to “the participation of Smith Center and Special Love in the planning or conduct of any

Gala between 2008 and 2019” and the parties’ intent “for the Gala to benefit directly Smith Center

and Special Love”—were “unnecessary,” id. at 3–4 (emphases added) (citations omitted), as

evidenced by the Court’s conclusion herein that Smith Center has standing as a third-party

beneficiary to the Agreement. Nor does the fact that some of plaintiffs’ requests later became




                                                 30
moot, with the dismissal of the Embassy of Lebanon as a defendant, justify Omni’s failure to

respond. See id. at 7. Accordingly, the Court rejects Omni’s arguments on those points.

       But the Court agrees to some extent that plaintiffs’ reward should be reduced to reflect

their merely partial success, and that an award against Omni should be offset by Omni’s successful

defense as to some of plaintiffs’ requests. Although the Court does not agree that Omni “at least

substantially prevailed” as to plaintiffs’ Document Production Requests 8 and 11, but see Fees

Mem. Op. at 12 (“Omni failed to specify any grounds for its objections to either request until its

brief in opposition to plaintiffs’ motion to compel.”); McNamara, 2013 WL 2423804, at *1, the

Court agrees that plaintiffs prevailed on only fourteen (around 75%) of their requests, and that

Omni successfully defended against the remaining four requests. The parties’ briefing on all of

the requests was fairly evenly divided as between plaintiffs’ eighteen requests, with slightly more

briefing dedicated to Interrogatory 7 (on which Omni prevailed) and Interrogatory 8. See Mot. to

Compel at 9–12; Omni’s Opp’n to Mot. to Compel [ECF No. 23] at 7–11; Pls.’ Reply to Omni’s

Opp’n to Mot. to Compel [ECF No. 24] at 6–11. Accordingly, and accounting for Omni’s partial

success in opposing plaintiffs’ requests, the Court will award plaintiffs 60% of their reasonable

attorney’s fees and expenses incurred in bringing their motion to compel.

                                           Conclusion

       For the foregoing reasons, the Court will deny both parties’ motions for summary

judgment. Accordingly, three claims remain in this litigation: plaintiffs’ claims that Omni

breached the Agreement and breached the implied covenant of good faith and fair dealing, and

Omni’s claim that Inova breached the Agreement. The Court will also award plaintiffs 60% of

their reasonable attorney’s fees and expenses incurred in moving to compel Omni to respond to




                                                31
interrogatories and requests for document production. A separate Order to that effect shall issue

on this date.



                                                                                /s/
                                                                         JOHN D. BATES
                                                                     United States District Judge
Dated: September 30, 2022




                                               32